Title: From Benjamin Franklin to John Lining, 18 March 1755
From: Franklin, Benjamin
To: Lining, John


Sir,
Philadelphia, March 18, 1755
I send you enclosed a paper containing some new experiments I have made, in pursuance of those by Mr. Canton that are printed with my last letters. I hope these, with my explanation of them, will afford you some entertainment.
In answer to your several enquiries. The tubes and globes we use here, are chiefly made here. The glass has a greenish cast, but is clear and hard, and, I think, better for electrical experiments than the white glass of London, which is not so hard. There are certainly great differences in glass. A white globe I had made here some years since, would never, by any means, be excited. Two of my friends tried it, as well as myself, without success. At length, putting it on an electric stand, a chain from the prime-conductor being in contact with it, I found it had the properties of a non-electric; for I could draw sparks from any part of it, though it was very clean and dry.
All I know of Domien, is, that by his own account he was a native of Transylvania, of Tartar descent, but a Priest of the Greek church: He spoke and wrote Latin very readily and correctly. He set out from his own country with an intention of going round the world, as much as possible by land. He travelled through Germany, France, and Holland, to England. Resided some time at Oxford. From England he came to Maryland; thence went to New-England; returned by land to Philadelphia; and from hence travelled through Maryland, Virginia, and North-Carolina to you. He thought it might be of service to him in his travels to know something of Electricity. I taught him the use of the tube; how to charge the Leyden phial, and some other experiments. He wrote to me from Charles-Town, that he had lived eight hundred miles upon Electricity, it had been meat, drink, and cloathing to him. His last letter to me was, I think, from Jamaica, desiring me to send the tubes you mention, to meet him, at the Havanah, from whence he expected to get a passage to La Vera Cruz; designed travelling over land through Mexico to Acapulco; thence to get a passage to Manilla, and so through China, India, Persia, and Turkey, home to his own country; proposing to support himself chiefly by Electricity. A strange project! But he was, as you observe, a very singular character. I was sorry the tubes did not get to the Havanah in time for him: If they are still in being, please to send for them, and accept of them. What became of him afterwards I have never heard. He promised to write to me as often as he could on his journey, and as soon as he should get home after finishing his tour. It is now seven years since he was here. If he is still in New Spain, as you imagine from that loose report, I suppose it must be that they confine him there, and prevent his writing: but I think it more likely that he may be dead.
The questions you ask about the pores of glass, I cannot answer otherwise, than that I know nothing of their nature; and suppositions, however ingenious, are often mere mistakes. My hypothesis, that they were smaller near the middle of the glass, too small to admit the passage of Electricity, which could pass through the surface till it came near the middle, was certainly wrong: For soon after I had written that letter, I did, in order to confirm the hypothesis, (which indeed I ought to have done before I wrote it) make an experiment. I ground away five-sixths of the thickness of the glass, from the side of one of my phials, expecting that the supposed denser part being so removed, the electric fluid might come through the remainder of the glass, which I had imagined more open; but I found myself mistaken. The bottle charged as well after the grinding as before. I am now, as much as ever, at a loss to know how or where the quantity of electric fluid, on the positive side of the glass, is disposed of.
As to the difference of conductors, there is not only this, that some will conduct Electricity in small quantities, and yet do not conduct it fast enough to produce the shock; but even among those that will conduct a shock, there are some that do it better than others. Mr. Kinnersley has found, by a very good experiment, that when the charge of a bottle hath an opportunity of passing two ways, i.e. strait through a trough of water ten feet long, and six inches square; or round about through twenty feet of wire, it passes through the wire, and not through the water, though that is the shortest course; the wire being the better conductor. When the wire is taken away, it passes through the water, as may be felt by a hand plunged in the water; but it cannot be felt in the water when the wire is used at the same time. Thus, though a small vial containing water will give a smart shock, one containing the same quantity of mercury will give one much stronger, the mercury being the better conductor; while one containing oil only, will scarce give any shock at all.
Your question, how I came first to think of proposing the experiment of drawing down the lightning, in order to ascertain its sameness with the electric fluid, I cannot answer better than by giving you an extract from the minutes I used to keep of the experiments I made, with memorandums of such as I purposed to make, the reasons for making them, and the observations that arose upon them, from which minutes my letters were afterwards drawn. By this extract you will see that the thought was not so much “an out-of-the-way one,” but that it might have occurred to any electrician.
“Nov. 7, 1749. Electrical fluid agrees with lightning in these particulars: 1. Giving light. 2. Colour of the light. 3. Crooked direction. 4. Swift motion. 5. Being conducted by metals. 6. Crack or noise in exploding. 7. Subsisting in water or ice. 8. Rending bodies it passes through. 9. Destroying animals. 10. Melting metals. 11. Firing inflammable substances. 12. Sulphureous smell. The electric fluid is attracted by points. We do not know whether this property is in lightning. But since they agree in all the particulars wherein we can already compare them, is it not probable they agree likewise in this? Let the experiment be made.”
I wish I could give you any satisfaction in the article of clouds. I am still at a loss about the manner in which they become charged with Electricity; no hypothesis I have yet formed perfectly satisfying me. Some time since, I heated very hot a brass plate, two feet square, and placed it on an electric stand. From the plate a wire extended horizontally four or five feet, and, at the end of it, hung, by linnen threads, a pair of cork balls. I then repeatedly sprinkled water over the plate, that it might be raised from it in vapour, hoping that if the vapour either carried off the electricity of the plate, or left behind it that of the water, (one of which I supposed it must do, if, like the clouds, it became electrised itself, either positively or negatively) I should perceive and determine it by the separation of the balls, and by finding whether they were positive or negative; but no alteration was made at all, nor could I perceive that the steam was itself electrised, though I have still some suspicion that the steam was not fully examined, and I think the experiment should be repeated. Whether the first state of electrised clouds is positive or negative, if I could find the cause of that, I should be at no loss about the other, for either is easily deduced from the other, as one state is easily produced by the other. A strongly positive cloud may drive out of a neighbouring cloud much of its natural quantity of the electric fluid, and, passing by it, leave it in a negative state. In the same way, a strongly negative cloud may occasion a neighbouring cloud to draw into itself from others, an additional quantity, and, passing by it, leave it in a positive state. How these effects may be produced, you will easily conceive, on perusing and considering the experiments in the enclosed paper: And from them too it appears probable, that every change from positive to negative, and from negative to positive, that, during a thunder gust, we see in the cork-balls annexed to the apparatus, is not owing to the presence of clouds in the same state, but often to the absence of positive or negative clouds, that, having just passed, leave the rod in the opposite state.
The knocking down of the six men was performed with two of my large jarrs not fully charged. I laid one end of my discharging rod upon the head of the first; he laid his hand on the head of the second; the second his hand on the head of the third, and so to the last, who held, in his hand, the chain that was connected with the outside of the jarrs. When they were thus placed, I applied the other end of my rod to the prime-conductor, and they all dropt together. When they got up, they all declared they had not felt any stroke, and wondered how they came to fall; nor did any of them either hear the crack, or see the light of it. You suppose it a dangerous experiment; but I had once suffered the same myself, receiving, by accident, an equal stroke through my head, that struck me down, without hurting me: And I had seen a young woman that was about to be electrified through the feet, (for some indisposition) receive a greater charge through the head, by inadvertently stooping forward to look at the placing of her feet, till her forehead (as she was very tall) came too near my prime-conductor: She dropt, but instantly got up again, complaining of nothing. A person so struck, sinks down doubled, or folded together as it were, the joints losing their strength and stiffness at once, so that he drops on the spot where he stood, instantly, and there is no previous staggering, nor does he ever fall lengthwise. Too great a charge might, indeed, kill a man, but I have not yet seen any hurt done by it. It would certainly, as you observe, be the easiest of all deaths.
The experiment you have heard so imperfect an account of, is merely this. I electrified a silver pint cann, on an electric stand, and then lowered into it a cork ball, of about an inch diameter, hanging by a silk string, till the cork touched the bottom of the cann. The cork was not attracted to the inside of the cann as it would have been to the outside, and though it touched the bottom, yet, when drawn out, it was not found to be electrified by that touch, as it would have been by touching the outside. The fact is singular. You require the reason; I do not know it. Perhaps you may discover it, and then you will be so good as to communicate it to me.
   
   *[Note in printed version:] Mr. F. has since thought, that, possibly, the mutual repulsion of the inner opposite sides of the electrised cann, may prevent the accumulating an electric atmosphere upon them, and occasion it to stand chiefly on the outside. But recommends it to the farther examination of the curious.

 I find a frank acknowledgment of one’s ignorance is not only the easiest way to get rid of a difficulty, but the likeliest way to obtain information, and therefore I practice it: I think it an honest policy. Those who affect to be thought to know every thing, and so undertake to explain every thing, often remain long ignorant of many things that others could and would instruct them in, if they appeared less conceited.
The treatment your friend has met with is so common, that no man who knows what the world is, and ever has been, should expect to escape it. There are every where a number of people, who, being totally destitute of any inventive faculty themselves, do not readily conceive that others may possess it: They think of inventions as of miracles; there might be such formerly, but they are ceased. With these, every one who offers a new invention is deem’d a pretender: He had it from some other country, or from some book: A man of their own acquaintance; one who has no more sense than themselves, could not possibly, in their opinion, have been the inventer of any thing. They are confirmed, too, in these sentiments, by frequent instances of pretensions to invention, which vanity is daily producing. That vanity too, though an incitement to invention, is, at the same time, the pest of inventors. Jealousy and Envy deny the merit or the novelty of your invention; but Vanity, when the novelty and merit are established, claims it for its own. The smaller your invention is, the more mortification you receive in having the credit of it disputed with you by a rival, whom the jealousy and envy of others are ready to support against you, at least so far as to make the point doubtful. It is not in itself of importance enough for a dispute; no one would think your proofs and reasons worth their attention: And yet if you do not dispute the point, and demonstrate your right, you not only lose the credit of being in that instance ingenious, but you suffer the disgrace of not being ingenuous; not only of being a plagiary, but of being a plagiary for trifles. Had the invention been greater it would have disgrac’d you less; for men have not so contemptible an idea of him that robs for gold on the highway, as of him that can pick pockets for half-pence and farthings. Thus through Envy, Jealousy, and the Vanity of competitors for Fame, the origin of many of the most extraordinary inventions, though produced within but a few centuries past, is involved in doubt and uncertainty. We scarce know to whom we are indebted for the compass, and for spectacles, nor have even paper and printing, that record every thing else, been able to preserve with certainty the name and reputation of their inventors. One would not, therefore, of all faculties, or qualities of the mind, wish, for a friend, or a child, that he should have that of invention. For his attempts to benefit mankind in that way, however well imagined, if they do not succeed, expose him, though very unjustly, to general ridicule and contempt; and, if they do succeed, to envy, robbery, and abuse. I am, &c.
B. F.
